Citation Nr: 0623431	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-22 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for sinusitis with 
headaches.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to a compensable disability evaluation for 
herpes simplex I.

7.  Entitlement to a compensable disability evaluation for 
gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1977 and November 1982 to July 2002.

This case comes before the Board of Veterans' Appeals on 
appeal from rating decisions rendered by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for a 
cardiovascular disability, service connection for a left hip 
disability, and a compensable evaluation for herpes simplex I 
are addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran does not currently have sinusitis or sinus 
headaches.  

2.  The veteran's current patellofemoral syndrome of the 
right knee originated during his active military service.  

3.  The veteran does not currently have a left knee 
disability.

4.  The veteran's GERD is manifested by mild reflux, but 
there is no pyrosis, vomiting, nausea, dysphagia, persistent 
epigastric pain, anemia, weight loss, or other symptoms 
productive of considerable impairment of his health.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis with headaches was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Patellofemoral syndrome of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  A left knee disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for an initial compensable rating for GERD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Notice required by the VCAA and the implementing regulation 
was provided in letters dated in February 2005, after the 
initial adjudication of the claims.  Although the originating 
agency has not specifically requested the veteran to submit 
all pertinent evidence in his possession, it has informed him 
of the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for his claimed 
sinusitis, right knee disability, and left disability, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
warranted for the veteran's right knee disability.  The 
originating agency will have the opportunity to provide 
notice concerning the effective date and disability 
evaluation elements of the claim before deciding those 
matters.  The Board has determined that service connection is 
not warranted for the veteran's claimed sinusitis and left 
knee disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.  

Similarly, although the veteran has not been provided notice 
of the type of evidence necessary to establish an effective 
date for a compensable disability evaluation for GERD, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  The Board 
has determined that a compensable disability rating is not 
warranted for the veteran's GERD.  Consequently, no effective 
date for a higher rating will be assigned, so the failure to 
provide notice with respect to that element of the claim was 
no more than harmless error.

As noted above, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim for service connection for right knee 
disability.  Therefore, no further development of the record 
is required with respect to this claim.  With respect to the 
other matters decided herein, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
post-service treatment records.  In addition, he has been 
afforded appropriate examinations.  Neither the veteran nor 
his representative has identified any available, outstanding 
evidence that could be obtained to substantiate any of these 
claims.  The Board is also unaware of any such available 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  
Therefore, the Board is satisfied that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

II.  Service Connection Claims

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

A.  Sinusitis with Headaches

Service medical records show that the veteran was treated for 
sinusitis with headaches in 1991, 1994 and 1996; however, 
service medical records document no later evidence of 
sinusitis and an examination of the veteran's nose in 
February 2002, prior to his discharge from active duty, 
revealed no evidence of obstruction with normal nasal mucosa.  
There was no crusting or purulent exudate.  Similarly, there 
was no tenderness over the sinuses.  Thus, service medical 
records show no more than an acute condition that resolved 
prior to the veteran's discharge from service.  Moreover, 
there is no post-service medical evidence of this claimed 
disability, an outpatient treatment record dated in June 2003 
notes that the veteran's sinuses were nontender to palpation 
bilaterally in both the upper and lower sinuses.  

Although the Board has considered the veteran's contentions, 
as a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In view of the absence of medical evidence showing 
that the veteran currently has this claimed disability, the 
claim must be denied.  The Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Right Knee Disability

Service medical records show treatment for right knee pain in 
January and February 1984.  Treatment records dated in 
September 1985 note that the veteran had a minimal amount of 
grating with flexion of his right knee.  In October 1988, he 
complained of some pain in the back of his right knee.  

During his February 2002 VA compensation and pension 
examination, the veteran reported that he hyperextended his 
right knee in 1984.  A diagnosis of right knee patellofemoral 
syndrome was rendered.  

In view of the documented medical evidence of right knee 
symptoms in service and the diagnosis of right knee 
patellofemoral syndrome during the 2002 VA examination, the 
Board is of the opinion that the preponderance of the 
evidence is supportive of the claim.  Accordingly, service 
connection is in order for the veteran's patellofemoral 
syndrome of the right knee.  


C.  Left Knee Disability

The veteran asserts that in March 1980, while on active duty 
for training (ACDUTRA), he injured his left knee.  Service 
medical records dated in March 1980 show that the veteran 
sought treatment for trauma to his left lower leg.  However, 
this record is silent for any complaint, treatment, or 
diagnosis with respect to the veteran's left knee.  The 
assessment was contusion of the soft tissue of the left lower 
leg.  There were no findings pertinent to his left knee.

The veteran has presented no evidence of a current left knee 
disability.  Although the Board has considered the veteran's 
contentions, as a lay person, he is not competent to render a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for a left knee disability.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Compensable Disability Evaluation for GERD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The Rating Schedule provides that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

A 30 percent rating is warranted for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  With two or more such symptoms of less severity, a 
10 percent rating is appropriate.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, the service medical records reflect that 
the veteran was treated for GERD in 1999 and 2000.  He was 
prescribed Zantac and Prilosec.  

The February 2002 examination report notes that the veteran's 
GERD had been ongoing since 2000.  He currently took Aciphex, 
but continued to have occasional reflux.  On examination, the 
veteran's abdomen was soft without masses.  The veteran had 
no epigastric tenderness.  

During an examination in July 2004, the veteran reported no 
problems with dysphagia for solid or liquid foods.  There was 
no pyrosis, epigastric pain, substernal pain, or arm pain.  
The veteran denied hematemesis or melena.  He had mild reflux 
approximately one to two times per week, mostly occurring at 
night.  He had these symptoms despite using Aciphex.  He had 
no nausea or vomiting.  His weight had been stable.  
Examination of his abdomen was grossly benign with no pain to 
palpation.  The pertinent diagnosis was gastritis with 
dyspepsia and questionable reflux disease.  The examiner 
noted that the veteran's symptoms were well controlled.  His 
current dyspepsia did not stop him from performing his normal 
daily routine nor prevent him from performing his normal work 
schedule.  

As shown above, the veteran's GERD is manifested by mild 
reflux without pyrosis, vomiting, nausea, dysphagia, or 
persistent epigastric pain.  There is no medical evidence of 
anemia, weight loss, or other symptoms productive of 
considerable impairment of his health.  The veteran is able 
to treat his minimal symptoms with medication.  These 
symptoms and this level of disability are not consistent with 
a compensable rating under the Rating Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a compensable disability evaluation.


ORDER

Service connection for chronic sinusitis with headaches is 
denied

Service connection for a right knee disability is granted.

Service connection for a left knee disability is denied

A compensable disability evaluation for gastroesophageal 
reflux disease is denied.


REMAND

The veteran contends that service connection is warranted for 
a cardiovascular disorder.  Service medical records dated in 
January 2002 show that the veteran was treated for chest 
pain.  During examination in February 2002, he complained of 
recurring chest pain.  Cardiovascular examination revealed 
normal sinus rhythm without murmur.  There was no evidence of 
peripheral vascular disease and his blood pressures were 
normal.  The etiology of his symptoms was undetermined and 
the veteran was scheduled for a cardiac workup which included 
an abnormal stress test.  A temporary diagnosis of coronary 
artery disease was rendered.  Subsequent myocardial perfusion 
testing in March 2002 revealed fixed apical and anteroseptal 
defects with no areas of reversibility.  Following his 
discharge, the veteran was treated at the Naval Ambulatory 
Care Center at Newport, Rhode Island, in June 2003 with 
complains of left-sided, sternal pain.  The assessment was 
costochondritis.  In light of the veteran's complaints of 
chest pain and the abnormal test results, the Board is of the 
opinion that a cardiological examination would be probative 
in ascertaining whether he currently has a cardiovascular 
disorder that is etiologically related to his active military 
service.  

The veteran also contends that service connection is 
warranted for a left hip disability.  Service medical records 
show that the veteran complained of left hip pain in June 
2001.  A diagnosis of trochanteric bursitis of the left hip 
was rendered.  Subsequent records show similar complaints in 
October 2001.  The veteran reported pain in his left gluteal 
area that went down his leg during VA examination in February 
2002.  The examiner noted that there was no evidence of any 
type of problems documented by X-ray.  Examination revealed 
full range of motion of the left hip with good rotational 
capabilities and the examiner noted that there were no left 
hip abnormalities.  However, despite the apparently negative 
clinical examination and a statement from the examiner 
linking the veteran's hip complaints to a back disability, a 
diagnosis of left hip bursitis was rendered.  In light of the 
apparent discrepancy in the clinical findings and final 
diagnosis, the Board is of the opinion that a VA examination 
would be probative in ascertaining whether the veteran 
currently has a left hip disability that is etiologically 
related to his active military service.  

The veteran also contends that his service-connected herpes 
simplex I is more several than currently evaluated.  He has 
reported that he experiences outbreaks at least 4 to 5 times 
per year.  During these outbreaks, he develops lesions that 
typically last up to 10 days.  As a result of these 
outbreaks, he has facial disfigurement.  As the most recent 
medical evidence of record addressing the severity of this 
disability is a February 2002 VA examination report, the 
Board is of the opinion that a VA dermatological examination 
would be probative in ascertaining the severity of the 
veteran's herpes simplex I.  

Based on the discussion above, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.
 
3.  If the RO or AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
cardiovascular disability.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  All indicated 
tests or studies should be performed.

The examiner should identify each 
currently manifested cardiovascular 
disorder or other disability manifested 
by chest pain.  For each disorder 
identified, the examiner should proffer 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service to include his in-service 
complaints of chest pain.  

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present left 
hip disability.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  All indicated 
tests or studies should be performed.

The examiner should identify each 
currently manifested left hip disorder.  
For each disorder identified, the 
examiner should proffer an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service to 
include the in-service complaints of left 
hip pain and diagnosis of bursitis.  

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also arrange 
for the veteran to be afforded a VA 
dermatological examination to determine 
the extent of his service-connected 
herpes simplex I.  The veteran should be 
provided with the opportunity to be 
evaluated for the herpes simplex I when 
the condition is active, if possible.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  All indicated 
tests or studies should be performed.

The examiner is to conduct the evaluation 
in accordance with the latest AMIE 
worksheet for evaluating disorders of the 
skin, to include disfiguring scars of the 
head, face, or neck; scars (other than 
head, face, or neck) that are deep or 
cause limited motion; and scars that are 
superficial.  The examiner is 
specifically asked to indicate the 
dimensions of each area involved, 
indicate whether the scars in the body 
are deep, indicate which of the 
characteristics of disfigurement are met, 
and specify how each characteristic is 
met.  The examiner must provide a clear 
explanation for each finding and opinion 
expressed.

In addition, the examiner should 
specifically state whether the veteran is 
receiving systemic therapy for his herpes 
simplex I and, if so, describe the 
duration of such therapy.  

The rationale for all opinions expressed 
must be provided.

7.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

8.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


